DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 13, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramezani U.S. Patent No. 10,093,483.
Claims 1 and 17, Ramezani teaches a conveyor system 10 comprising: a drive assembly Fig. 2; a plurality of rollers 16 configured to singulate a plurality of conveyed 
Claim 2, Ramezani teaches a first one of the at least three peaks of 26 each of the plurality of rollers 16 is offset from a first one of the at least three peaks of 26 of an adjacent one of the plurality of rollers 16 by a number of the at least three peaks of 26 each of the plurality of rollers 16 Fig. 1. 
Claim 9, Ramezani teaches a second portion of the plurality of rollers 16 adjacent the conveyor system infeed and the conveyor system exit is disposed substantially perpendicular to the direction of travel Fig. 1. 
Claim 13, Ramezani teaches a conveyor system 10 comprising: a drive assembly 30;
a frame assembly 14 having a first side, a second side, a conveyor infeed, a conveyor exit, and a guide edge formed at the first side thereof Fig. 1; a first row of a plurality of rollers 16 rotatingly mounted at preset intervals within the frame assembly 14, the first 
Claim 16, Ramezani teaches a first one of the first row of the plurality of rollers 16 adjacent the conveyor infeed is disposed at an angle substantially parallel to the conveyor infeed and substantially perpendicular to the direction of travel, and wherein a second one of the first row of the plurality of rollers 16 adjacent the conveyor exit is disposed at an angle substantially parallel to the conveyor exit and substantially perpendicular to the direction of travel Fig. 1. 
Claim 20, Ramezani teaches the portion of each of the plurality of rollers 16 having the  at least three grooves at 26 and the at least three peaks at 26 is formed at a drive end at 26 thereof, and wherein the drive end at 26 of a first one of the plurality of rollers 16 is directly engaging a drive system 30 to directly drive the first of the rollers 16 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramezani U.S. Patent No. 10,093,483 in view of Pelka U.S. Patent No. 6,253,905.
Claim 11, Ramezani does not teach as Pelka teaches a guard covers 74 the drive ends of the plurality of rollers 50, wherein the guard 74 has a contour corresponding to an outer surface of each of the plurality of rollers 50 Fig. 3. It would be obvious to one of ordinary skill to use the configuration of Pelka into the invention of Ramezani for additional support of the rollers.
Claim 12, Ramezani does not teach as Pelka teaches the plurality of rollers 50 is arranged in one of an edge alignment configuration, a merge alignment configuration, .
Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramezani U.S. Patent No. 10,093,483 in view of Pelka U.S. Patent No. 6,253,905.
Claim 14, Ramezani does not teach as Pelka teaches a second row of a plurality of rollers 50 rotatingly mounted at preset intervals within the frame assembly of 10, at least a first portion of the second row of the plurality of rollers 50 disposed at an angle greater than or less than 90 degrees and sloped in an opposite direction from the at least the first portion of the second row of the plurality of rollers 50 Fig. 1. It would be obvious to one of ordinary skill to use the configuration of Pelka into the invention of Ramezani for additional control.
Claim 15, Ramezani does not teach as Pelka teaches the first row of the plurality of rollers of 14 and the second row of the plurality of rollers of 10 is arranged in a merge alignment configuration, wherein the first row of the plurality of rollers of 14 extends from the first side of the frame assembly to a portion of the frame assembly intermediate the first side and the second side of the frame assembly and the second row of the plurality of rollers extends from the second side of the frame assembly to the portion of the frame assembly intermediate the first side and the second side of the frame assembly Fig. 1, and wherein the first row of the plurality of rollers of 14 and the second row of the plurality of rollers of 10 guide the plurality of conveyed articles towards the portion of the frame assembly intermediate the first side and the second side C5 L15-
Claim 19, Ramezani does not teach as Pelka teaches the angle is between a range of 10 degrees and 25 degrees Fig. 1. It would be obvious to one of ordinary skill to use the configuration of Pelka into the invention of Ramezani for additional control.
Allowable Subject Matter
Claims 3-8, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS